Citation Nr: 0841190	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  07-06 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from July 1947 to June 
1950, from July 1950 to July 1956, and from July 1964 to 
August 1969.  He died on January [redacted], 2006.  The appellant is 
his widow.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2006 rating decision, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran died on January [redacted], 2006; the death 
certificate lists the immediate cause of death as congestive 
heart failure due to acute coronary syndrome, as a 
consequence of dementia and coronary artery disease.   

2.  At the time of the veteran's death, service connection 
had been established for dementia, rated as 100 percent 
disabling from November 2003; burr holes in skull, rated as 
10 percent disabling from July 2001; status-post residuals of 
a subdural hematoma/cerebral concussion/monoparesis of the 
right lower extremity, rated as 10 percent disabling from 
July 2001; and status-post lacerations of the face, rated as 
noncompensable from July 2001.

3.  The competent evidence does not establish that a service-
connected disability was either the principal or a 
contributory cause of the veteran's death.




CONCLUSION OF LAW

The veteran's death was not caused or substantially or 
materially contributed to by a disability incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1310, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Board observes that in Hupp v. Nicholson, 21 Vet App 342 
(2007) the United States Court of Appeals for Veterans Claims 
(Court) expanded the Veterans Claims Assistance Act of 2000 
(VCAA) notice requirements for a DIC claim.  In Hupp, the 
Court held that, when adjudicating a claim for DIC, VA must 
perform a different analysis depending upon whether a veteran 
was service-connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a veteran was service- 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  In addition, the Court found in Hupp 
that the content of the section 5103(a) notice letter will 
depend upon the information provided in the claimant's 
application.  While VA is not required to assess the weight, 
sufficiency, credibility, or probative value of any assertion 
made in the claimant's application for benefits, the Court 
held in Hupp that the section 5103(a) notice letter should be 
"tailored" and must respond to the particulars of the 
application submitted.  A review of the claims file reveals 
that, in light of the Hupp decision, the February and March 
2004 VCAA notification letters sent to the appellant are 
insufficient.

The February 2006 letter from the agency of original 
jurisdiction (AOJ) to the appellant informed her of what 
evidence was required to substantiate a claim of entitlement 
to service connection for the cause of the veteran's death.  
This letter also informed her of her and VA's respective 
duties for obtaining evidence.  However, she was not informed 
of the disabilities for which service connection had been 
established during the veteran's lifetime.

In Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007), 
it was held that any VCAA notice error is presumed 
prejudicial and that it is VA's burden to rebut the 
presumption.  In Sanders, the Federal circuit stated that all 
VCAA notice errors are presumed prejudicial and require 
reversal unless the VA can show that the error did not affect 
the essential fairness of the adjudication.  In this case, 
the Board finds that the errors outlined above did not affect 
the essential fairness of the adjudication.  In this regard, 
the Board finds that the purpose of the notice was not 
frustrated in this case, as written statements on appeal by 
the appellant and her representative reflect actual knowledge 
on the part of the claimant of what was needed to 
substantiate the claim for service connection for the cause 
of the veteran's death.  Further, a statement of the case 
issued to the appellant and her then representative set forth 
the pertinent disabilities for which service connection had 
been established and what was necessary to establish service 
connection for the cause of the veteran's death, including 
any disabilities for which service connection had not been 
established, .  Hence, the Board finds that any defect was 
cured by actual knowledge on the part of the claimant of what 
was needed to substantiate the claim and that further 
development with regard to VA's duty to notify under VCAA 
would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 
426 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991).  

The VCAA notice letter also failed to discuss the law 
pertaining to the assignment of an effective date in 
compliance with Dingess/Hartman.  The Board finds that this 
omission was not prejudicial because the preponderance of the 
evidence is against the claim adjudicated on the merits 
herein, and no effective date will be assigned.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the claimant has been prejudiced thereby).  
See also Soyini v. Derwinski, 1 Vet. App. 540 (1991) (a 
remand is inappropriate where there is no possibility of any 
benefit flowing to the claimant).  .  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The appellant received the VCAA notice letter 
prior to the RO's adjudication of her claim and the issuance 
of the July 2006 rating decision.  As such, there was no 
defect with respect to the timing of the VCAA notice for this 
claim.

The appellant been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA post-
service treatment, as well as a VA medical opinion.  
Additionally, the claims file contains the appellant's own 
statements in support of her claim.  The Board has carefully 
reviewed such statements and concludes that she has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

According to VA law and regulation, service connection may be 
granted for disability resulting from a disease or injury 
incurred or aggravated during active service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic conditions will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury that primarily caused death.  See 38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death, which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  See 38 C.F.R. 
§ 3.312(c)(4).



Analysis

Based on the relevant evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for the cause of the veteran's death.  

At the time of his death, the veteran was service-connected 
for dementia, burr holes in skull, status-post residuals of a 
subduralhematoma/cerebral concussion/
monoparesis of the right lower extremity, and status-post 
lacerations of the face.  Although the appellant has alleged 
that the veteran's dementia caused the congestive heart 
failure due to acute coronary syndrome, the Board points out 
that the veteran's service medical records are negative for 
evidence that the veteran was treated for a cardiovascular 
disability, including congestive heart failure or coronary 
artery disease, nor did he have any related complaints during 
his military service.  The Board also points out that the 
veteran's February 1969 examination was normal.  
See 38 U.S.C.A. §§ 1110, 1131, 1310; 38 C.F.R. §§ 3.303, 
3.312.  See 38 C.F.R. § 3.303(a) (service connection requires 
that the facts "affirmatively [show] inception or 
aggravation . . . ."). 

Furthermore, the medical evidence of record indicates that 
the veteran's congestive heart failure and coronary artery 
disease were first manifested many years after his service in 
the military ended.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology after 
service).  In this regard, the Board points out that the 
veteran's congestive heart failure was initially diagnosed in  
2001, approximately 32 years after his discharge from 
service.  

The Board acknowledges that the veteran's death certificate 
lists dementia as an underlying cause of the veteran's death.  
However, the physician who prepared and signed the veteran's 
death certificate did not conclude that his military service 
was a direct cause or contributing condition in the veteran's 
congestive heart failure and acute coronary syndrome, much 
less a substantial or material factor in this unfortunate 
occurrence.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) ("A [claimant] seeking disability benefits must 
establish the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  
The Board acknowledges the appellant's contentions that the 
listing of dementia as an underlying cause of death means 
that his death is service-connected.  Nevertheless, the 
appellant, and the physician who signed the death 
certificate, offered no explanation for listing the veteran's 
dementia as an underlying cause of the veteran's death.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
[claimant] seeking disability benefits must establish the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  

In contrast, the June 2006 VA medical opinion indicates that 
dementia is a behavioral condition, secondary to brain 
deterioration, and that the veteran did not have a brain-
initiated death.  The VA examiner opined that the veteran's 
death was caused by cardiorespiratory failure, and that the 
veteran died with dementia, not from dementia.  Likewise, the 
Board points out that the medical evidence of record 
indicates that the veteran's treating providers and the May 
2004 VA examiner felt that the veteran's congestive heart 
failure, coronary artery disease, and dementia were, at least 
in part, related to the veteran's lengthy history of 
alcoholism.  See Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 
'a relationship between the disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).

The June 2006 VA opinion explicitly rejecting the possibility 
that there was any relationship between the veteran's 
service-connected dementia and his death was rendered 
following a review of the veteran's medical records.  
Moreover, the VA examiner provided a clear rationale for his 
conclusion.  For these reasons, the opinion is found to be 
highly probative.  Although the Board may not ignore medical 
opinion evidence, greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as reasoning employed by the physicians and whether or not 
and the extent to which they reviewed prior clinical records 
and other evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994).  See also Madden v. Gober, 125 F.3d 1477, 1481 
(1997) (in evaluating the evidence and rendering a decision 
on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  

As a result, there is simply no persuasive medical evidence 
of record supporting appellant's beliefs that the veteran's 
death was attributable to his service in the military; as a 
layperson, the appellant simply does not have the necessary 
medical training and/or expertise to make this determination, 
herself.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, little probative weight can be assigned 
to her statements, in light of the absence of any 
corroborating evidence supporting her assertions, such as 
written statements from the veteran's medical providers 
confirming her assertions, along with a rationale or medical 
documentation supporting such assertions.   See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that 
the absence of contemporaneous medical documentation may go 
to the credibility and weight of veteran's lay testimony, but 
the lack of such evidence does not, in and of itself, render 
the lay testimony incredible).  
 
In conclusion, the competent evidence of record fails to 
establish service connection for the cause of the veteran's 
death.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  




ORDER

The claim for service connection for the cause of the 
veteran's death is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


